Citation Nr: 0001381	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-17 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a perforated left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
January 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Denver Regional Office (RO) November 1992 rating decision 
which denied service connection for a bilateral hearing loss 
and a perforated left tympanic membrane.  The veteran has 
relocated to Texas and the Waco RO now has jurisdiction over 
this claim.

These issues were before the Board in December 1997, at which 
time they were remanded for further development of the 
evidence.

By August 1999 rating decision, the RO granted service 
connection for the veteran's right knee disability, and 
assigned a 10 percent disability rating.  As the veteran has 
not disagreed with the rating assigned, such "downstream" 
issue is not in appellate status.  See Holland v. Gober, 10 
Vet. App. 433, 435-36 (1997) (per curiam) (citing Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993) (en banc), aff'd 39 F.3d 
1574 (Fed. Cir. 1994); see also Grantham v. Brown, 114 F 3d. 
1156, 1158-59 (1997).


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
establishes that the veteran currently has a bilateral 
hearing disability for VA compensation purposes.

2.  The veteran incurred a perforated left tympanic membrane 
prior to his period of service; the severity of his 
perforated left tympanic membrane did not increase during 
service; no competent medical evidence has been submitted 
which tends to show that the veteran currently has a 
perforated left tympanic membrane disability that is related 
to service in any way.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a bilateral hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a perforated left 
tympanic membrane.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether or not 
he has presented evidence that his claims of service 
connection are well grounded.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the veteran must submit evidence in support of 
his claims that would justify a belief by a fair and 
impartial individual that the claims are plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, if there 
is no showing of the current existence of the disability, the 
claim is not well grounded.  Rabideau v. Derwinski, 2. Vet. 
App. 141 (1992).

Service connection may be granted for a disability resulting 
from a chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

I.  Bilateral Hearing Loss

In the case of any veteran who served for 90 days or more 
during a period of war, and an organic disease of the nervous 
system (sensorineural hearing loss) becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in such service, even when there is no record 
of evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
constitutes a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385.  Prior to December 27, 1994, 
38 C.F.R. § 3.385 stated that hearing status shall not be 
service-connected when the thresholds for the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are all less than 40 
decibels; the thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores using the Maryland CNC Test are 94 percent or better.  

Subsequent to the change in regulation, hearing loss will be 
considered to be a "disability" when the threshold level in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the postservice findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

The veteran contends that he has a bilateral hearing loss and 
that its onset began during his period of service.  Thus, he 
maintains that service connection is warranted for a 
bilateral hearing loss.

The veteran's March 1990 service entrance examination shows 
that his auditory thresholds at 500, 1,000, 2,000, 3000 and 
4,000 Hertz were 10, 5, 15, 15 and 15, respectively, in the 
right ear and 0, 5, 10, 20 and 10, respectively, in the left 
ear.  In an accompanying Report of Medical History, he 
indicated that he had not had a hearing loss.

Private medical records, dated from July to September 1990, 
from The New York Hospital-Cornell Medical Center, include 
two audiological evaluation reports.  The first report shows 
that the veteran's auditory thresholds at 500, 1,000, 2,000, 
3000 and 4,000 Hertz were 0, 0, 0, 10 and 15, respectively, 
in the right ear, and 15, 5, 10, 15 and 15, respectively, in 
the left ear.  Speech discrimination was 92 percent correct 
in the right ear, and 100 percent correct in the left ear.

The second private audiological evaluation report shows that 
the veteran's auditory thresholds at 500, 1,000, 2,000, 3000 
and 4,000 Hertz were 10, 0, 15, 20 and 20, respectively, in 
the right ear, and 25, 10, 25, 25 and 25, respectively, in 
the left ear.  Speech discrimination was 96 percent correct 
in the right ear, and 98 percent correct in the left ear.

An April 1991 service medical record shows that the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 20, 10, 10, 10 and 10, respectively, in the right 
ear and 10, 0, 10, 15 and 15, respectively, in the left ear.  
It was noted that he was routinely exposed to hazardous 
noise.

A July 1991 service medical record shows that the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 10, 5, 10, 30 and 20, respectively, in the right 
ear and 15, 0, 15, 15 and 15, respectively, in the left ear.  
Speech discrimination was 100 percent correct, bilaterally.

The veteran's September 1991 service separation examination 
shows that his auditory thresholds at 500, 1,000, 2,000, 3000 
and 4,000 Hertz were 20, 10, 10, 10 and 10, respectively, in 
the right ear and 10, 0, 10, 15 and 15, respectively, in the 
left ear.  In the accompanying Report of Medical History, he 
indicated that he had not had a hearing loss.

On VA audiological evaluation in October 1992, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 0, 0, 0, 10 and 10, respectively, in the right 
ear, and 0, 5, 10, 15 and 20, respectively, in the left ear.  
Speech discrimination was 100 percent correct, bilaterally.

On VA audiological evaluation in June 1998, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 20, 15, 15, 15 and 20, respectively, in the right 
ear, and 25, 25, 25, 20 and 15, respectively, in the left 
ear.  Speech discrimination was 98 percent correct, 
bilaterally.  He was diagnosed as having hearing thresholds 
which were within normal limits and excellent recognition 
abilities.  The examiner commented that there was no reliable 
evidence that the veteran's hearing had changed substantially 
since his enlistment audiogram.  

On VA ear examination in June 1998, the examiner opined that 
there was no evidence that the veteran had any noise-induced 
hearing loss while in the service.  

At his hearing before the undersigned in October 1999, the 
veteran testified that the onset of his bilateral hearing 
loss occurred during his period of service.  He also 
testified that he was employed in a profession which did not 
damage his ears.  He indicated that his bilateral hearing 
loss had become so severe that he had to resort to lip-
reading.

The veteran's fiancée testified that she had known the 
veteran since 1996.  She also testified that the volume of 
televisions and radios had to be loud in order for the 
veteran to hear them.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim of service connection for a bilateral hearing loss.  
While the veteran's service medical records include a 
notation that he was routinely exposed to hazardous noise, 
they are totally devoid of any clinical finding that he had a 
bilateral hearing disability pursuant to 38 C.F.R. § 3.385.  

The Board recognizes that 38 C.F.R. § 3.385 was amended 
during the pendency of the veteran's appeal.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  However, 
whether considering the old or new version of 38 C.F.R. 
§ 3.385, the provisions are not met.  In sum, the postservice 
VA audiological evaluation reports do not show that he 
currently has a bilateral hearing disability pursuant to 
38 C.F.R. § 3.385.  In the absence of a current disability, 
the veteran's claim of service connection for a bilateral 
hearing loss is not well grounded.  Caluza, 7 Vet. App. at 
506.

II.  Perforated Left Tympanic Membrane

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1999).

The veteran contends that, although he perforated his left 
eardrum prior to his period of service, it was aggravated 
beyond the normal progression of the disability during this 
period.  He further contends that his left eardrum continues 
to be perforated.  Thus, he maintains that service connection 
is warranted for a perforated left eardrum.

The veteran's March 1990 service entrance medical examination 
shows that a clinical evaluation of his left ear revealed 
normal findings.  In an accompanying Report of Medical 
History, he reported that he had had ear trouble.  A July 
1990 record shows that he was assessed as having a perforated 
left eardrum.  A left tympanoplasty was recommended at that 
time.  The Board notes that these findings were made prior to 
the veteran's entry into service.

Private medical records, dated from July to September 1990, 
from The New York Hospital-Cornell Medical Center, show that 
the veteran was assessed as having perforated his left 
eardrum in July 1990.  An August 1990 record shows that he 
underwent a left tympanoplasty at that time.  Later that 
month, it was noted that his sutures were removed and that 
the incision was healing well.

Private billing records, dated from July to October 1990, 
from N. D., M.D., also show that the veteran underwent a 
tympanoplasty in August 1990.

The veteran's service medical records show that, in August 
1990, it was noted that his postoperative status was 
uneventful and that his prognosis was good.  Later that 
month, it was noted that he would not be eligible for 
enlistment until 120 days had passed after his left tympanic 
membrane surgery.  The Board notes that these findings were 
made prior to the veteran's entry into service.

A review of the veteran's service medical records, dated 
subsequent to his entry into service, reveals that he was 
seen with complaints of an earache in February 1991.  
Examination of his left ear revealed that there was drainage 
from his tympanic membrane.  In June 1991, he reported that 
he was able to hold his nose and blow air out of his left 
ear.  He also reported that he did not have any left ear pain 
or discharge.  The assessment was perforated left tympanic 
membrane.  A July 1991 record shows that he was assessed as 
having a questionable performance or poor tympanoplasty 
success on his left ear.  It was noted that he should be 
referred to an ear, nose and throat specialist as soon as 
possible.  In August 1991, an examination of his left 
tympanic membrane revealed that it was clear and without any 
lesions.  His September 1991 service separation examination 
shows that a clinical evaluation of his left ear revealed 
normal findings.  In the accompanying Report of Medical 
History, he reported that he had had ear trouble.  It was 
noted that he had had a tympanoplasty in 1990 with good 
results.

On VA medical examination in October 1992, the veteran 
reported that he experienced pain in his left ear.  However, 
an evaluation of his left ear was not conducted at that time.

Private medical records, dated from June to November 1996, 
from E. T., M.D., show that the veteran underwent a left 
tympanoplasty with canalplasty and temporalis fascia graft in 
August 1996.  The postoperative diagnosis was persistent left 
tympanic membrane perforation.  At a follow up examination in 
September 1996, his left graft was healing well except for 
some slight thickening.  No other abnormalities were found.  
The diagnosis was status post left tympanoplasty.  An October 
1996 record shows that his left ear was congested and 
infected.  The pertinent diagnosis was otitis media of the 
left ear.  In November 1996, it was noted that his left ear 
was clear and sealed.

On VA medical examination in June 1998, the veteran's left 
tympanum and mastoids were normal.  No active ear disease or 
infection was present.  The diagnosis was postoperative 
tympanoplasty times two.  It was noted that it was most 
likely that the veteran's first graft broke down while he was 
in the military and that this might have occurred even if he 
had not been in the military.

The veteran was afforded another VA medical examination in 
August 1999, as the examiner had not had the opportunity of 
reviewing the veteran's claims file when the June 1998 
examination was conducted.  After a review of the file, the 
examiner reiterated his opinion that the veteran's preservice 
graft broke down during his period of service.  He also 
reported that it was only remotely possible that noise 
exposure had caused the veteran's perforated left tympanic 
membrane.  Examination of the veteran's left ear revealed 
that he had tympanosclerosis of the left tympanic membrane 
which was characteristic of childhood infections.  A healed 
perforation was also found.  His left eardrum was functional 
and no retracted areas or perforations were present.  The 
examiner reported that he strongly doubted that the veteran's 
military service had aggravated his perforated left tympanic 
membrane.

At the October 1999 hearing before the undersigned, the 
veteran testified that repercussion from waves in a swimming 
pool had perforated his left eardrum prior to his entry into 
service.  He also testified that the Army had delayed his 
entry into service for 120 days because a graft had been 
placed in his left eardrum.  He reported that that graft had 
been successful.  He indicated that, about 6 or 7 months 
after his entry into service, he noticed that he was able to 
blow air out of his left ear.  He reported that he was in the 
field artillery in service and that he was given earplugs 
whenever he was on duty.  He also reported that a second 
graft was placed in his left eardrum in 1996 and that it was 
still intact.  He indicated that he had not received any 
blows to the head since his separation from service.  He 
reported that he had experienced some drainage and infections 
in his left ear.

The veteran's fiancée did not proffer any testimony which 
pertained to the etiology of the veteran's perforated left 
tympanic membrane.

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for a perforated left tympanic membrane.  While 
his service medical records show that he was assessed as 
having a perforated left tympanic membrane, they also show 
that this disability preexisted his period of service.  In 
fact, his entry into the Army was delayed because he 
underwent a tympanoplasty.  Thus, in this case, clear and 
unmistakable evidence demonstrates that left tympanic 
membrane problems existed prior to service.  

As noted above, service connection may still be warranted if 
the preexisting disability was aggravated by service.  In the 
instant case, the records do not tend to establish that the 
severity of his perforated left tympanic membrane increased 
during his period of service.  The VA examiner in August 1999 
reviewed the veteran's file, and his final opinion after 2 
examinations and a study of the file was that he strongly 
doubted that military service aggravated the left tympanic 
membrane problem.  There is no other competent, i.e., 
medical, evidence that links a current left tympanic membrane 
disability to service.  

As reported earlier, in the absence of a current disability 
with medical nexus evidence linking such disability to 
service, the veteran has not met the requirements for a well-
grounded claim.  Caluza, 7 Vet. App. at 506.  Consequently 
his claim of service connection for a perforated left 
tympanic membrane must be denied.  

III.  Additional Matters

The Board has carefully considered the testimony of the 
veteran and his fiancée regarding the etiology of his claimed 
bilateral hearing loss and perforated left tympanic membrane.  
However, as laypersons, they are not qualified to render such 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In denying the veteran's claims of service connection for a 
bilateral hearing loss and a perforated left tympanic 
membrane, the Board has considered the matter of resolution 
of the benefit of the doubt.  However, application of the 
benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49, 53-56.  
Such is decidedly not the case where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran currently has a bilateral 
hearing disability for VA compensation purposes or shows that 
the perforated left tympanic membrane which he incurred prior 
to his period of service increased in severity during such 
service.

Although the Board has considered and denied the veteran's 
claims on grounds different from that of the RO, which denied 
these claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
these claims were well grounded, the RO actually accorded the 
veteran greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).



ORDER

Service connection for a bilateral hearing loss ear is 
denied.

Service connection for a perforated left tympanic membrane is 
denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

